Title: To James Madison from Wilson Cary Nicholas, 28 July 1815
From: Nicholas, Wilson Cary
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Richmond July 28. 1815
                    
                    The fortunate and happy restoration of peace, has caused all those whose patriotism alone induced them to engage in the military service of their country, to resume their former occupations. Of that number is my son Robert Carter Nicholas, lately a Lt. Col in the army of the U.S. When the war commenced he had lately returned from Italy, where he had been twelve or eighteen months, with a very large property of which he was deprived by Bonaparte. He has lately embarked for Leghorn again, with a view to settle himself there for some time. He came to this determination after he left me. In Baltimore or Washington, he was informed the consulate at Leghorn was or was expected to be vacant. It wou’d be highly acceptable to my son to receive that appointment. I feel some difficulty in speaking of the fitness of my son for an office, but I believe I run no risque of being under an improper bias, when I vouch for his honor & correctness as a man or his qualifications for such an appointment. I flatter myself upon enquiry, it will be found that his standing in the army and in the country generally, will justify such a trust being confided to him. The last thing I wou’d wish wou’d be to see a son of mine placed in a situation in which he wou’d discredit himself or his country. In this case my confidence is so perfect, I shou’d feel no anxiety. Permit me Sir, to avail of this opportunity of congratulating you upon the honorable termination of a struggle in which perhaps all that we ever had a right to expect was to save our honor and to convince the world we were not to be injured with impunity. So far we succeeded and at a cost not too great. I have the honor to be Dear Sir your hum. Serv.
                    
                        W. C. Nicholas
                    
                